Peters, J.
The first point, upon the facts agreed, is, whether the former judgment is fer se a bar to the present suit. It is very clear that it cannot have that effect. Won constat, that the issue decided there and the issue to be decided here are the same. It does not appear that this cause of action was extinguished by the judgment in the other suit. Randall held the' note and received the deed of the land as a security therefor, giving a bond to re-convey when the note should be paid. The claim of his grantees (to the land) was defeated in the former litigation, upon either one or the other of two defenses there set up; either because the deed was in fact never actually delivered to Randall or because it was obtained by him by duress. The present claim is, to recover upon the note. For aught that appears, Randall might have been entitled to hold the noté, and not entitled to hold the land. He may have got the one without duress, but not the other. The note may have been delivered, while it was otherwise with the deed. The two are independent and separable contracts to a certain extent. It is apparent enough, therefore, that the defense set up cannot be sustained by the record alone.
Then the question is propounded to the court “whether or not parol evidence is admissible to prove what issue was actually tried in the former suit.” "We have no doubt of it, if the proof can be made relevant to the pending issue. The law is well settled in this state upon that point. Oral testimony may, for that purpose, be received in support of a plea in bar or under the general issue. Where the record of a case fails to show the ground upon which judgment therein was rendered, a resort may be had to the next *29best evidence. Walker v. Chase, 53 Maine, 258. Hood v. Hood, 110 Mass., 463. But if tbe grounds of a judgment appear by the record, they must be proved by the record alone. Same cases; and Sturtevant v. Randall, 53 Maine, 149.
If there was no other difficulty in the way, and the defendant could show such an inseparableness of connection in the parts of the transaction, that, if the deed was not delivered, the note could not have been; or that, if the deed was obtained by duress, the note must also have been obtained in the same way, then the defense in this case would be made out. Under such circumstances part of the transaction being void, all of it is void. The deed being void, the note is also. The jury in the former case finding one fact, ex necessitate found both facts. All the facts constituted but a single transaction. And it is well established law, at the present day, that when a fact is once adjudicated by a tribunal of competent authority, the parties to the litigation are concluded thereby in any subsequent suit. In addition to the cases before cited, the following are pertinent authorities hereto : Lynch v. Swanton, 53 Maine, 100; Bunker v. Tufts, 57 Maine, 417; Slade v. Slade, 58 Maine, 157; Atkinson v. White, 60 Maine, 396; Hill v. Morse, 61 Maine, 541; Bigelow on Estoppel, 45.
But the defendant has another difficulty to encounter. The parties to the two litigations, must be the same, or must stand in an attitude and relation to each other, having the same effect as if they were identically the same. Does that relation of the parties exist here ? The other action was not with Bandall but with his grantees. Besure, one of the grantees is a plaintiff in this suit, in his representative capacity as administrator. But no importance can be attached to that fact, any more than there would be if the administrator were any other man. Nor does it appear that Bandall conveyed with any covenants of warranty, or that he defended that suit, or that he had any interest therein or knowledge thereof. Upon these facts, (they may appear otherwise when the case is tried,) the defense by estoppel, or res adjudicata, which the defendant seeks to establish, would fail. The general rule is, that a person cannot be bound by a judgment, when he is not a party thereto, unless he had a right to appear and take part in the trial, *30and control or help control the proceeding and appeal from the verdict or decree obtained therein. But if it can be established, that Bandall’s grantees really held the title to the land as a trust for his benefit, so that he was really the party in interest in that suit, or that on account of any covenants he actually defended the suit, or had the legal right to do so, in such case, if the identity of the issues is proved, he and his representatives would be concluded by the judgment thus obtained. 1 Green. Ev., 523. Bigelow on Estoppel, 65. Case v. Reeve, 14 Johns., 79. Thurston v. Spratt, 52 Maine, 202. Emery v. Fowler, 39 Maine, 326.

Action to stand for trial.

Appleton, C. J., Walton, Barrows, Danforts: and Yirgin, JJ., concurred.